In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00201-CR




      EX PARTE: LESLIE WILLIAM SPRINGER




         On Appeal from the 276th District Court
                Marion County, Texas
              Trial Court No. F14445-A




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Leslie William Springer was arrested at his home where methamphetamine was being

manufactured.    He filed a pretrial application for writ of habeas corpus, alleging that his

detention in the Marion County Jail was unlawful because “no probable cause exists for the

detention.”   Specifically, Springer challenged the State’s belief that exigent circumstances

justified the warrantless search that led to his arrest. The trial court denied the application after a

hearing, finding that there was probable cause to support the detention. Springer appeals the

denial of his application.

       We review a trial court’s grant or denial of relief under an application for writ of habeas

corpus for an abuse of discretion. In re Shaw, 204 S.W.3d 9, 14 (Tex. App.—Texarkana 2006,

pet. ref’d). The writ of habeas corpus is an extraordinary remedy which will issue only if the

applicant has no adequate remedy at law. Ex parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App.

2001); Shaw, 204 S.W.3d at 14; Ex parte Brooks, 97 S.W.3d 639, 640 (Tex. App.—Waco 2002,

no pet.) (denying review of pretrial application for writ of habeas corpus which alleged accused’s

arrest was based solely on racial profiling without probable cause or reasonable suspicion

because accused could raise issues in suppression motion).

       The Texas Court of Criminal Appeals has “held that an applicant may not use a pretrial

writ to . . . challenge the denial of a motion to suppress.” Weise, 55 S.W.3d at 620. We find that

Springer has an adequate remedy at law. He can pursue the claims asserted in his habeas

application in a suppression motion. Id.; Brooks, 97 S.W.3d at 640 (Also noting, “If the State




                                                  2
does not promptly file a case against [the accused] by indictment or information or does not

promptly proceed to trial, the Code of Criminal Procedure provides other remedies as well.”).

       Because Springer has an adequate remedy at law, the trial court did not abuse its

discretion by denying the application. Accordingly, we affirm the order denying Springer’s

habeas application.



                                                    Jack Carter
                                                    Justice

Date Submitted:       November 25, 2013
Date Decided:         November 26, 2013

Do Not Publish




                                               3